Exhibit 10.1 EXECUTION VERSION AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of March 29, 2017 among UNITED AIRLINES, INC., as Borrower, UNITED CONTINENTAL HOLDINGS, INC., as Parent and a Guarantor, THE SUBSIDIARIES OF THE PARENT PARTY HERETO OTHER THAN THE BORROWER, as Guarantors, THE LENDERS PARTY HERETO, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., BARCLAYS BANK PLC and CITIGROUP GLOBAL MARKETS INC., as Syndication Agents, CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA and MORGAN STANLEY SENIOR FUNDING INC., as Documentation Agents, JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP. CITIGROUP GLOBAL MARKETS INC., CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN STANLEY SENIOR FUNDING INC., STANDARD CHARTERED BANK and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers 2 Table of Contents Page SECTION 1.
